reasons for wanting to waive the preliminary hearing and Williams agreed
                with these tactics, trial counsel had authority to sign the waiver because
                the right to a preliminary hearing is a statutory right, and trial counsel
                effectively waived the preliminary hearing on Williams' behalf. The
                district court further concluded that its findings rendered Williams' claim
                of ineffective assistance of appellate counsel moot.
                            Our review of the record reveals that the district court's
                factual findings are supported by substantial evidence and are not clearly
                wrong, and Williams has not demonstrated that the district court erred as
                a matter of law.   See NRS 171.196 (providing for a preliminary hearing
                when a case must be tried in the district court); New York v. Hill, 528 U.S.
                110, 114 (2000) ("For certain fundamental rights, the defendant must
                personally make an informed waiver. For other rights, however, waiver
                may be effected by action of counsel." (citations omitted)); Strickland v.
                Washington, 466 U.S. 668, 687 (1984) (establishing a two-part test for
                ineffective assistance of counsel); Kirksey v. State, 112 Nev. 980, 987, 923
                P.2d 1102, 1107 (1996) (adopting test in Strickland); see generally Furbay
                v. State, 116 Nev. 481, 484, 998 P.2d 553, 555 (2000) (defendant can waive
                his statutory right to a speedy trial and the waiver can be effected by
                counsel) Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                         Hardesty




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. Jerome Polaha, District Judge
                     Jeffrey S. Blanck
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) 1947A